                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION


GERRY MONROE                            §     NO. _________________
                                        §
                                        §
                                        §
              Plaintiff                 §     JURY DEMANDED
                                        §
v.                                      §
                                        §
HOUSTON INDEPENDENT                     §
SCHOOL DISTRICT                         §
                                        §
              Defendant                 §


                     PLAINTIFF’S ORIGINAL COMPLAINT

      Plaintiff, Gerry Monroe, files this Original Complaint and respectfully asserts

as follows:

                                I. INTRODUCTION
      Gerry Monroe is the rare individual who is willing to speak the unvarnished

and unpalatable “truth” to governmental “power.”

      The governmental “power” to whom Gerry Monroe has spoken the truth—

almost daily, passionately, and tirelessly over the past six (6) years—is the Houston

Independent School District (“HISD”).

      The unvarnished and unpalatable “truth” that Mr. Monroe has spoken to

HISD is that HISD’s Trustees, administrators, and principals have—through both
misfeasance and malfeasance—failed to comply with their federal and state

constitutional and statutory obligations to educate Houston’s poorest children—

most of whom are minorities—and have also failed to comply with their

constitutional and statutory obligations to protect many HISD teachers from

discrimination, retaliation, and other violations of their rights.

       In retaliation for Gerry Monroe speaking this unpalatable truth to and about

HISD, HISD has now moved to silence Gerry Monroe on these and other important

matters of public concern—potentially, forever. That is, on April 11, 2019, HISD

indefinitely banned Gerry Monroe from accessing all of its governmental buildings,

public meetings, and public activities—under threat of arrest and criminal

prosecution for trespass.

       HISD’s indefinite ban violates Gerry Monroe’s federal constitutional rights to

freedom of speech, freedom of association, and to petition the government—all of

which are protected under the First and Fourteenth Amendments of the United

States Constitution and made actionable under 42 U.S.C. section 1983. Accordingly,

Gerry Monroe brings this action to temporarily, preliminarily, and permanently

enjoin HISD’s violations of his constitutional rights under the First and Fourteenth

Amendments of the United States Constitution and for other remedies to which he is

justly entitled.

                                            2
                            II. JURISDICTION AND VENUE
          1. This Court has original subject matter jurisdiction under 28 U.S.C. § 1331,

in that claims are asserted against HISD under the United States Constitution, as

made actionable by 42 U.S.C. section 1983.

          2. Venue lies in this District pursuant to 28 U.S.C. § 1391, in that HISD

resides in this District.

                                      III. PARTIES

          3. Plaintiff, Gerry Monroe, is an African-American adult male resident of

Houston, Texas.

          4. Defendant, Houston Independent School District (“HISD”), is a Texas

public school district. HISD may be served with process through its Interim

Superintendent, Grenita Lathan, 4400 West 18th Street, Houston, Texas 77092.

                                       IV. FACTS

          5. Since 2013, Gerry Monroe has been a tireless and passionate advocate for

ensuring that Houston’s poor and minority children obtain their Texas constitutional

right to “an efficient system of free public schools.” See Tex. Constitution, Art. 7,

sec. 1.




                                             3
      6. Since 2013, Gerry Monroe has also been a tireless, passionate advocate for

ensuring that HISD’s teachers’ federal and state constitutional and statutory rights—

including their right to be free from discrimination, retaliation, and other forms of

illegal conduct—are protected.

      7. Since 2013, Gerry Monroe has also been a tireless, passionate advocate for

ensuring HISD’s disabled students obtain a “free and appropriate education,” as

guaranteed under the Individuals With Disabilities in Education Act (“IDEA”), 20

U.S.C. section 1400 et seq.

      8. To vindicate HISD’s poor, minority, and disabled students and its teachers’

federal and state constitutional and statutory rights, Gerry Monroe has engaged in

speech and speech-protected conduct, including the following:

             a. Regularly attended HISD’s monthly Board of Trustees’ meetings on
             HISD property and petitioned the HISD Trustees on important issues
             affecting HISD students, families, teachers, and the public at large;

             b. Regularly attended meetings in HISD administration buildings and
             on HISD campuses to represent HISD teachers and students who filed
             grievances against HISD and/or were subjected to disciplinary actions
             by HISD;

             c. Regularly attended meetings with HISD administrators, teachers, and
             students in HISD administration buildings and on HISD campuses to
             discuss important issues of concern to HISD students, parents, teachers
             and the public, including, but not limited to: gangs and violence on
             HISD campuses; inadequate school libraries; abuse of special
             education students; incompetent and/or under-performing principals
             and teachers; and expanding educational programming for students;
                                           4
             and

             d. Mentored HISD students on HISD campuses

      9. Over the past few years, Gerry Monroe has attended almost every

meeting of HISD’s Board of Trustees. These meetings are held monthly in the

Board Auditorium in HISD’s Hattie Mae White Educational Support Center,

which is located at 4400 W. 18th Street, Houston, Texas 77092.

      10. During these monthly HISD Board of Trustees meetings, Gerry Monroe

petitioned HISD’s Board of Trustees regarding HISD Board agenda and non-

agenda items. These meetings are televised live and carried over the Internet.

      11. During his oral presentations at HISD Board of Trustees’ meetings,

Gerry Monroe frequently alleged that HISD Trustees, administrators, principals

and teachers have engaged in illegal conduct, mismanagement, incompetency, and

insensitivity with respect to the constitutional and statutory rights of HISD

students and teachers.

      12. Since approximately 2013, Gerry Monroe has represented over 135

HISD teachers and students in HISD grievance and/or disciplinary proceedings.

Gerry Monroe’s representation of these HISD teachers and students has included

advocating—both orally and in writing—on their behalf with HISD administrators

to appeal adverse employment actions against teachers and disciplinary actions

                                          5
against students.

      13. During his representation of HISD students and teachers in HISD

disciplinary hearings and grievance proceedings, Gerry Monroe also alleged that

HISD Trustees, administrators, and principals have engaged in illegal conduct,

mismanagement, incompetency, and insensitivity with respect to the students and

teachers’ constitutional and statutory rights.

      14. As a result of and in retaliation for Gerry Monroe’s zealous

representation and vigorous speech and speech-related conduct on behalf of HISD

students and teachers and in opposition to HISD Trustees, administrators, and

principals’ misfeasance and malfeasance, HISD Trustees and administrators have

now moved to silence Gerry Monroe.

      15. Specifically, on or about April 11, 2019, HISD—acting through Eugene

Salazar, its Operations Administrative Officer—issued Gerry Monroe written

notice that HISD “banned” him from entering all HISD facilities, meetings, and

activities indefinitely under threat of arrest and criminal prosecution. See Exhibit

A.

      16. Specifically, in its April 11, 2019 letter to Gerry Monroe, HISD stated:

             If you attempt to enter any HISD building or attend any
             HISD activity or meeting, including the HISD regularly
             scheduled board meetings, you will be considered
             trespassing under Texas Education Section 31.07 and
                                          6
             Texas Penal Code Section 30.05…
Id.

      17. In its April 11, 2019 letter to Gerry Monroe, HISD further stated that the

“ban” on his entering HISD facilities, meetings, or activities “will remain in place

until [Monroe] hear[s] from [Eugene Salazar] otherwise in writing.” HISD further

stated that, “after the expiration of one calendar year,” Monroe could “petition”

HISD to “lift” the “ban.” Id.

      18. Since April 11, 2019, Gerry Monroe has not entered any HISD facility

or attended any HISD meeting or activity because of his real, imminent fear of

being arrested and prosecuted for criminal trespass pursuant to HISD’s April 11,

2019 “ban” (Exhibit A).

      19. As a result of HISD’s April 11, 2019 indefinite “ban,” Gerry Monroe

was prevented from attending the May 9, 2019 meeting of the HISD Board of

Trustees in the Hattie Mae White Educational Support Center and addressing the

Board of Trustees on behalf of HISD students, parents, and teachers.

      20. As a result of HISD’s April 11, 2019 indefinite “ban,” Gerry Monroe

was prevented from attending other meetings on HISD campuses on behalf of

HISD students and teachers in the period since April 11, 2019.




                                          7
      21. As a result of HISD’s April 11, 2019 indefinite “ban,” Gerry Monroe

will be prevented from attending the June 18, 2019 HISD Board of Trustee

meeting and addressing the Board on behalf of HISD students, parents, and

teachers.

      22. HISD’s indefinite “ban” on Gerry Monroe entering its facilities,

meetings, and activities since April 11, 2019 has irreparably harmed and will

continue to irreparably harm Gerry Monroe by placing him in imminent fear and

threat of criminal prosecution for attempting to exercise his First Amendment

rights to freedom of speech, freedom of association, and petition.

      23. HISD’s April 11, 2019 indefinite “ban” on Gerry Monroe entering its

facilities, meetings, and activities was adopted and implemented under color of

state law, including, but not limited to, a custom, policy, practice or usage of

HISD.

      24. HISD’s April 11, 2019 indefinite “ban” on Gerry Monroe entering its

facilities, meetings, and activities has caused Gerry Monroe injury, including:

monetary damages; damage to his good name and professional reputation; and

mental anguish and emotional distress.

      25. HISD’s April 11, 2019 indefinite “ban” on Gerry Monroe entering its

facilities, meetings, and activities constitutes a “prior restraint” on and punishment

                                          8
for his speech and speech-related conduct.

      26. HISD’s April 11, 2019 indefinite “ban” on Gerry Monroe entering its

facilities, meetings, and activities constitutes viewpoint discrimination.

      27. HISD’s April 11, 2019 indefinite “ban” on Gerry Monroe entering its

facilities, meetings, and activities is not “narrowly tailored” to serve a

“compelling” governmental “interest.”



                             V. CAUSES OF ACTION

      Plaintiff, Gerry Monroe, incorporates by reference herein the allegations

contained in paragraphs 1 through 27, supra, and further asserts as follows:



                           FIRST CAUSE OF ACTION

      28. HISD has violated Gerry Monroe’s right to freedom of speech and non-

retaliation for the exercise of freedom of speech under the First and Fourteenth

Amendments of the United States Constitution, as made actionable by 42 U.S.C.

section 1983.




                                           9
                           SECOND CAUSE OF ACTION

       29. HISD has violated Gerry Monroe’s right to freedom of association and

non-retaliation for the exercise of freedom of association under the Fourth and

Fourteenth Amendments of the United States Constitution, as made actionable by

42 U.S.C. section 1983.

                            THIRD CAUSE OF ACTION

       30. HISD has violated Gerry Monroe’s right to petition the government

and non-retaliation for the exercise of the right to petition the government under

the First and Fourteenth Amendments of the United States Constitution, as made

actionable by 42 U.S.C. section 1983.



                                VI. RELIEF SOUGHT

       Accordingly, Plaintiff, Gerry Monroe, respectfully moves this Honorable

Court, after trial by jury, for the following relief:

       1. Declaratory Judgment that HISD has violated Gerry Monroe’s federal

constitutional rights to freedom of speech, freedom of association, and right to

petition the government.

       2. Temporary restraining order, preliminary injunction, and permanent

injunction, enjoining HISD and others acting in concert with it from continuing to

                                            10
violate his federal constitutional rights to freedom of speech, freedom of

association, and right to petition the government.

      3. Actual damages;

      4. Reasonable attorney's fees, costs, and expenses;

      5. Pre-judgment and post-judgment interest; and

      6. All other relief, whether at law or in equity, to which he is justly entitled.




                                         Respectfully submitted,


                                         /s/ Scott Newar
                                         SCOTT NEWAR
                                         S.D. Tex. Bar Number 19191
                                         440 Louisiana, Suite 900
                                         Houston, Texas 77002
                                         Telephone: (713) 226-7950
                                         Fax: (713) 226-7181
                                         E-Mail: newar@newarlaw.com
                                         ATTORNEY-IN-CHARGE
                                         FOR PLAINTIFF, GERRY MONROE




                                           11
